Dissenting Opinion by
Spaulding, J.:
I respectfully dissent.
I believe the instant case is governed by the principles enunciated in Commonwealth v. Trowery, 211 Pa. Superior Ct. 171, 235 A. 2d 171 (1967) and Commonwealth v. Allen, 212 Pa. Superior Ct. 314, 242 A. 2d 901 (1968). In Trowery, we stated: “It is almost too axiomatic to repeat the well-established common law rule that, in a criminal prosecution, proof which shows or tends to show that the accused is guilty of the commission of other crimes and offenses at other times is incompetent and inadmissible for the purpose of showing the commission of the particular crime charged. *351The purpose of this rule is to prevent the conviction of an accused for one crime by the use of evidence that he has committed other unrelated crimes, and to preclude the inference that because he has committed other crimes he was more likely to commit that crime for which he is being tried. The presumed effect of such evidence is to predispose the minds of the jurors to believe the accused guilty, and thus effectually to strip him of the presumption of innocence.”
This statement has been cited with approval by this Court on numerous occasions. See Commonwealth v. Allen, supra; Commonwealth v. Jamison, 215 Pa. Superior Ct. 379, 258 A. 2d 529 (1969) ; Commonwealth v. Bruno, 215 Pa. Superior Ct. 407, 258 A. 2d 666 (1969); Commonwealth v. Bonnano, 216 Pa. Superior Ct. 201, 263 A. 2d 913 (1970); Commonwealth v. Wilson, 216 Pa. Superior Ct. 203, 263 A. 2d 762 (1970).
In its attempt to distinguish the instant case from Trowery and Allen, the majority apparently relies on the consideration that “mug shots” of appellant were never in fact introduced into evidence and were only referred to in the testimony of a Commonwealth witness.1 However, Allen, in a similar situation, specifically refuted this contention and held Trowery controlling. In Allen, as in the instant case, the “mug shots” were never directly introduced into evidence. Nevertheless, this Court held that: “The Commonwealth’s position that the likelihood of prejudice is vitiated by the fact that only mention of the mug shots was made rather than their actual admission is demonstrably unresponsive to the dangers with which the rule excluding such evidence deals.” at 317. (Emphasis in *352original.) This principle has been applied by this Court on other occasions, Commonwealth v. Bruno, supra; Commonwealth v. Jamison, supra; Commonwealth v. Bonnano, supra; and Commonwealth v. Free, 214 Pa. Superior Ct. 492, 259 A. 2d 195 (1969), and in my view should govern the instant case as well.
Although the officer’s testimony was not specifically to “mug shots” of appellant Milton Taylor, I cannot accept the Commonwealth’s contention that this reference could only indicate to the jury “that Milton Taylor is a rather common name and that there are a lot of Milton Taylors.” Rather, I believe that the very reference to “mug shots” of any Milton Taylor was sufficiently prejudicial to warrant the granting of a new trial.
In extensively quoting from the opinion of the lower court, the majority evidently relies on the fact that subsequent to the prejudicial statement, appellant took the stand in his own defense, at which time the Commonwealth introduced his criminal record as proof of crimen falsi. I cannot agree with the majority’s assertion that the prejudice to appellant was rendered harmless error by the proper disclosure of appellant’s record in connection with his credibility. Such reasoning totally ignores the probability that appellant’s decision to take the stand was motivated in part by his desire to neutralize the effect of the prejudicial reference.
I would vacate the judgment of the court below and grant a new trial.
Hoffman, J., joins in this dissenting opinion.

 The reference to “mug shots” was made by Captain Giordano of the Philadelphia Police Department. The relevant portion of his testimony was as follows: “As a result of that [investigation] I sent for all the mug shots of every Milton Taylor.”